220 So. 2d 27 (1969)
Carole DENAULT, a Minor, by and through the Deerfield Beach Bank and Trust Company, the Guardian of Her Property, Appellant,
v.
Therese T. DENAULT and Putnam Lumber and Export Company, Appellees.
No. 1883.
District Court of Appeal of Florida. Fourth District.
March 14, 1969.
Larry S. Stewart, of Frates, Fay, Floyd & Pearson, Miami, for appellant.
Cecyl L. Pickle, of Knight, Underwood, Peters, Hoeveler & Pickle, Miami, for appellee Denault.
PER CURIAM.
This is an appeal from an order dismissing a complaint in a negligence action.
There was a collision between motor vehicles. An unemancipated minor was a passenger in one of the vehicles which was being operated by the minor's mother. The minor suffered personal injuries. The minor sued her mother for damages alleging simple and gross negligence on the part of her mother. The complaint was dismissed as to the mother on the basis of parental immunity.
A great deal has been written, pro and con, on the subject of tort actions by unemancipated minors against their parents. See 19 A.L.R. 2d 423. We doubt that we can add anything to it. Suffice it to say that the issue has been previously determined in Florida and we are in nowise persuaded that Florida's rule is wrong or that it should be abrogated. We affirm upon authority of Meehan v. Meehan, Fla.App. 1961, 133 So. 2d 776; Rickard v. Rickard, Fla.App. 1967, 203 So. 2d 7.
Affirmed.
WALDEN, C.J., McCAIN, J., and TROWBRIDGE, C. PFEIFFER, Associate Judge, concur.